Citation Nr: 1035777	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction has since been returned to the RO in New 
Orleans, Louisiana.

The Veteran testified at a video-conference hearing before the 
undersigned Veterans Law Judge in July 2010.  A transcript of 
those proceedings has been associated with the Veteran's claims 
file.

The issues regarding bilateral hearing loss and an acquired 
psychiatric disorder are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's report of experiencing tinnitus since 
approximately 1962 to the present is not credible.

2.  The Veteran's report of injuring his knee in 1963 and 
experiencing the symptoms of a bilateral knee disorder 
continuously since 1963 to the present are not credible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
April 2005, which advised the Veteran of the criteria for 
establishing service connection, and which was sent prior to the 
initial adjudication of the Veteran's claims.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues whose 
merits are addressed in this appeal has been obtained.  While the 
Veteran's service and personnel records have not been located, 
the Veteran was advised of their unavailability in a letter 
issued in August 2005, which also informed the Veteran that he 
should submit any service treatment or personnel records in his 
possession.  The Veteran submitted both service personnel and 
treatment records in his possession, as well as lay statements 
authored by both himself and his former spouse, demonstrating his 
actual knowledge of the alternate forms of documentation he could 
submit to substantiate his claims.

Additionally, the Veteran's private treatment records have been 
obtained, and the Veteran has not identified any relevant, 
available evidence that is not of record.  The evidence of record 
also reflects that the Veteran has been in receipt of Social 
Security Administration (SSA) disability benefits since 
approximately 2001; however, the evidence does not reflect nor 
does the Veteran report that his SSA disability benefits were 
awarded in conjunction with the disabilities for which he is 
seeking service connection; rather, he reports that he became 
disabled for SSA purposes due to his coronary and back disorders.  
Moreover, the Veteran's treatment of record prior to 2001 does 
not reference any of the disabilities for which he is currently 
seeking service connection, thereby corroborating the Veteran's 
reports that his SSA disability benefits were not awarded based 
on evidence of his currently claimed conditions.   Thus, the 
Board finds that a remand of this case to obtain the Veteran's 
SSA records would cause undue delay in adjudicating the Veteran's 
service connection claims.

The Veteran also testified at a video-conference hearing before 
the undersigned Veterans Law Judge.  However, the Board finds 
that VA's duty to provide an examination with regard to the 
Veteran's tinnitus and bilateral knee disorder service connection 
claims was not triggered because the evidence of record does not 
reflect that he has credibly reported experiencing both tinnitus 
and bilateral knee pain since service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (holding that VA examinations 
are only warranted when medical evidence suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits).  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
active service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

At the outset of this discussion, the Board notes that, as 
referenced above, the majority of the Veteran's service treatment 
and personnel records have not been located.  Under such 
circumstances, the United States Court of Appeals for Veterans 
Claims (Court) has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Turning first to the Veteran's tinnitus service connection claim, 
the Veteran reports that his tinnitus began during service after 
he was in close proximity to a rocket explosion in 1969 during 
his Vietnam service.  He reports that he sought treatment during 
service for tinnitus that began after the explosion, but that he 
was advised that his condition could not be treated.  A statement 
submitted by the Veteran's former spouse also reflects the 
Veteran's account of having experienced tinnitus in service, 
seeking treatment for this condition during service, and having 
experienced tinnitus since service.

The Veteran's service treatment of record includes his separation 
examination dated in January 1971, after his Vietnam service and 
reported exposure to a rocket explosion in 1969.  However, the 
examination report fails to reference any tinnitus or other 
audiological impairment.

The Veteran's post-service treatment records, which include 
records dating from 1991 forward, reflect the first and only 
reference to tinnitus in a March 2006 VA treatment record that 
includes a notation of "tinnitus b," presumably a reference to 
the Veteran's report of experiencing bilateral tinnitus.  
However, the treatment record does not reflect any notations 
regarding the onset of the Veteran's tinnitus or its etiology.

The Board acknowledges that the Veteran is competent to report 
both the onset of his tinnitus and its continuity since service.  
See Layno, 6 Vet. App. at 469-71 (1994).  As noted above, the 
Veteran reports experiencing tinnitus after being in close 
proximity to a rocket explosion during his Vietnam service and 
seeking treatment during service for his resulting tinnitus.   
Indeed, given the unavailability of the majority of the Veteran's 
service treatment records and resolving all reasonable doubt in 
his favor, the Board will assume that the Veteran did indeed 
experience tinnitus during service (although no audiological 
abnormalities, including tinnitus, were noted at the Veteran's 
separation from service).  

However, the Board finds that the Veteran's assertion that he has 
experienced tinnitus continuously during the decades since 
service is not credible.  The Board notes that a lack of 
contemporaneous medical evidence does not necessarily render lay 
assertions to be credible.  See Buchanan v. Nicholson, 7 Vet. 
App. 498, 511 (1998), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 
1996).  Here, however, VA has obtained the Veteran's post-service 
treatment spanning a period from 1991 forward, and these records 
reflect that the Veteran sought medical treatment on a regular 
basis for numerous maladies, both major and minor, during this 
span of time.  No record prior to 2006 reflects the Veteran's 
report that he was experiencing tinnitus.  Moreover, as 
referenced above, the post-service treatment of record reflects 
that the Veteran has only reported experiencing tinnitus once, as 
reflected in a March 2006 VA treatment record.  

Thus, given the evidence as a whole, the Board finds that the 
Veteran's assertions that his current tinnitus is attributable to 
a 1969 rocket explosion, (and not, for example, to his lengthy 
post-service career as a sheet metal mechanic), is neither 
competent or credible, and that he has experienced tinnitus 
continuously since service (although failing to report his 
tinnitus until approximately 35 years after service), is not 
credible.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating this claim, including the 
Veteran and his former spouse's assertions that the Veteran 
experienced tinnitus during service and continuously since that 
time.  As tinnitus is not a condition that is capable of lay 
observation with the exception of the person experiencing the 
tinnitus, the Veteran's spouse's reports are necessarily 
predicated on the Veteran's reports of both the onset and 
continuity of his tinnitus.  As such, she is not competent to 
assert the Veteran experienced tinnitus.  Moreover, as outlined 
above, the Board finds that the Veteran's assertions regarding 
the continuity of his tinnitus is inconsistent with the evidence 
of record, and are not credible.  It follows that the spouse's 
assertions in that regard are likewise not credible.  

Given the absence of any credible reports reflecting that the 
Veteran has experienced tinnitus continuously since service, the 
Board finds that there is no factual basis upon which to conclude 
any current chronic tinnitus is linked to service.  Accordingly, 
the Veteran's appeal of this issue is denied.

Turning next to the Veteran's bilateral knee disorder service 
connection claim, the Veteran testified that in June or July of 
1963, he tripped over a tent stake while running and hit both of 
his knees when he fell onto some rocks.  The Veteran reports that 
both of his knees became swollen after this event, and the 
Veteran therefore sought medical treatment.  He reports that x-
rays taken of his knees at this time revealed cracks in his 
kneecaps and that he has experienced bilateral knee problems 
since this in-service injury.  The Veteran has also reported that 
his initial post-service treatment provider (whose records are 
unavailable) knew of his knee condition but did not treat the 
Veteran for it, as there was no treatment that would alleviate 
his knee problems.

A medical history report and re-enlistment examination dated in 
December 1963 are of record, and they reflect that the Veteran 
denied ever having experienced lameness, a trick or locked knee, 
arthritis or rheumatism, or a bone, joint, or other deformity and 
that the Veteran's lower extremities were assessed as normal, 
with no knee abnormalities noted or reported by the Veteran.  
Similarly, the 1971 separation examination showed the lower 
extremities were normal on clinical evaluation.  

The Veteran's post-service treatment of record, which includes 
records from 1991 forward, does not reflect that the Veteran 
reported experiencing any knee pain until June 2005, although the 
Veteran's treatment of record includes numerous other orthopedic 
complaints.  The Board further notes that the first complaint of 
knee pain of record was recorded after the Veteran filed the 
instant claim for monetary benefits.   

As with his tinnitus complaints, the Board does not find the 
Veteran's contentions (and that of his former wife) that he has 
had chronic knee complaints since his in-service injury to be 
credible.  Here, there are service records that post date the 
claimed injury which show no knee complaints or impairment.  
Likewise, there are years of post service treatment records 
reflecting various complaints, and establishing a pattern of the 
Veteran reporting his complaints, but none which show knee 
complaints until 2005, more than 30 years after service.  This 
belies the claimed presence of a chronic knee disorder since 
service, and therefore the Board does not find this assertion 
credible.  Absent credible evidence of a chronic knee disorder 
since service, there is no basis for linking the Veteran's 
current chronic knee disorder to service.  

In reaching this decision, the Board acknowledges the March 2006 
VA treatment record reflects that the Veteran was diagnosed with 
degenerative joint disease of his knees and that the treating 
medical provider noted that the Veteran's knee pain was likely 
due to his reported excessive wear and tear during his post-
service career as a sheet metal mechanic (which reportedly 
involved ladder work, stair climbing, etc.) as well as the 
Veteran's reported knee injury during his Korean service.

The Board notes that to the extent this March 2006 notation can 
be construed as a  medical opinion relating the Veteran's current 
bilateral knee disorder to service, the medical opinion was not 
made with benefit of a review of the Veteran's claims file.  
Moreover, the Board notes that in December 1963, approximately 
five to six months after the Veteran reports injuring his knees, 
the Veteran completed a medical history report in which he denied 
ever having experienced any knee problems.  Additionally, a 
physical examination conducted at this time reflects that the 
Veteran's  knees were clinically assessed as normal.  

Thus, the Board finds that to the extent the notation in the 
Veteran's March 2006 VA treatment record could be construed as a 
medical opinion linking the Veteran's current bilateral knee 
degenerative joint disease to service, the medical opinion is 
inconsistent with the evidence of record and therefore lacks 
probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (holding that among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion). 


ORDER

Service connection for tinnitus is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

After reviewing the evidence of record, the Board finds that the 
further evidentiary development should be conducted before the 
Veteran's service connection claims for bilateral hearing loss 
and an acquired psychiatric disorder, claimed as PTSD and 
depression, are readjudicated.

Turning first to the Veteran's bilateral hearing loss service 
connection claim, the Veteran reports that he currently has 
bilateral hearing loss that is attributable to military noise 
exposure during service.  The Veteran reports exposure to rocket 
attacks and firefights during service, and the evidence of record 
reflects that the Veteran served in the Republic of Vietnam, 
thereby making his exposure to military acoustic trauma likely.  
Moreover, the Board notes that the Veteran is competent to report 
experiencing hearing loss, as hearing loss is capable of lay 
observation, see Layno, 6 Vet. App. at 469-71 (1994), although 
the treatment of record does not reflect that the Veteran has 
received an audiological evaluation or been diagnosed with 
bilateral hearing loss for VA purposes, one of the prerequisites 
for establishing service connection. 38 C.F.R. § 3.385 (2009).   

The Board further notes that the evidence of record does not 
reflect that the Veteran demonstrated any hearing loss for VA 
purposes at his separation from service nor has sought any 
audiological treatment for his reported bilateral hearing loss 
since his discharge from service.  Nevertheless, applicable case 
law holds that the lack of continuity of hearing loss 
symptomatology since service does not necessarily preclude 
establishing service connection.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) ("[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.").

Given these circumstances, the Board concludes that the Veteran 
should be afforded a VA examination and medical opinion to 
determine whether the Veteran currently has bilateral hearing 
loss for VA purposes that is attributable to service.  

Turning  next to the Veteran's service connection claim for an 
acquired psychiatric disorder, the evidence of record reflects 
that the Veteran has been diagnosed to have PTSD by a VA 
psychiatrist, who linked the Veteran's PTSD to the Veteran's 
reported in-service stressors.

The Veteran reports that in June 1969 while in Pleiku, Vietnam, 
he and a fellow member of his battalion experienced a rocket 
attack, and that the shrapnel from the rocket lacerated the 
Veteran's clothing, although not injuring him, and injured a 
fellow soldier whose legs were blown off.  The Veteran reports 
that he assisted this wounded service member into a jeep after 
the explosion.  The Veteran also reports that two members of his 
unit were killed in action during the portion of 1969 when he 
served in Kontum, Vietnam, and that he also witnessed rocket 
attacks and fire fights during his Vietnam service.  The Veteran 
has contended that the events in Pleiku occurred while he was 
assigned to B Co. 43rd Signal Battalion, 1st Signal Brigade, and 
the injured person was assigned to A Company of that Battalion.  
He indicated he was assigned to C Company, 43rd Signal Battalion 
when the events in Kontum occurred.  

Given the detail the Veteran has provided regarding his 
stressors, attempts to corroborate them should be undertaken.  

In this regard, the Board acknowledges that during the pendency 
of this appeal, VA has revised the provisions of 38 C.F.R. 
§ 3.304(f)(3), alleviating the requirement that the certain 
stressors be confirmed by corroborative research.  See 38 C.F.R. 
§ 3.304(f)(3) (Supp. 2010) (stating that credible supporting 
evidence that a claimed in-service PTSD stressor occurred may be 
established through credible lay testimony alone if the in-
service stressor involves fear of hostile military or terrorist 
activity).  However, in the instant case, the Veteran has 
reported his stressors as very specific events.  Attempts at 
corroboration appear warranted.  

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
from November 2008 to the present.

2.  Schedule the Veteran for a VA 
audiological examination to determine whether 
the Veteran has bilateral hearing loss for VA 
purposes that is attributable to service.

After conducting any relevant audiometric 
testing and reviewing the Veteran's claims 
file, including the Veteran's in-service 
audiological evaluations, reports of 
experiencing acoustic trauma in service, and 
post-service noise exposure, the examiner 
should provide an opinion as to whether it is 
as likely as not (50 percent or greater) that 
any currently diagnosed bilateral hearing 
loss is attributable to service.

A complete rationale for any opinion 
expressed should also be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so be 
included.  

3.  Contact the appropriate entity to obtain 
copies of any after action 
reports/operational reports-lessons learned 
or similar documents that narrate the 
activities of C Company, 43rd Signal 
Battalion, 1st Signal Brigade, during the 
period from January 1969 to September 1969, 
as would reflect an individual from that 
Company or Battalion was killed in action at 
Kontum, Vietnam.  Likewise, efforts should be 
made to verify if the location of A Company 
and B Company, 43rd Signal Battalion, 1st 
Signal Brigade was hit by a rocket attack in 
June 1969, resulting in injuries to members 
of one or the other of those units.  

4.  Thereafter, the evidence should be 
reviewed, any indicated development 
accomplished (including scheduling a VA 
examination), and the claims re-adjudicated.  
This should include consideration of the 
newly revised provisions of 38 C.F.R. 
§ 3.304(f)(3).  If the claims remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


